                                          Case 3:19-cv-06526-TSH Document 23 Filed 05/05/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IVALDO LENCI,                                      Case No. 19-cv-06526-TSH
                                   8                    Plaintiff,
                                                                                            ORDER RE: MOTION TO DISMISS
                                   9             v.
                                                                                            Re: Dkt. No. 14
                                  10     UNITED STATES OF AMERICA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                         I.    INTRODUCTION
                                  14          Pro se plaintiff Ivaldo Lenci brings this complaint for declaratory relief, asking the Court

                                  15   to “honor [his] intentions to establish a new and better Republic.” Pending before the Court is the

                                  16   government’s Motion to Dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

                                  17   ECF No. 14. Lenci filed an Opposition (ECF No. 20) and the government filed a Reply (ECF No.

                                  18   21). The Court finds this matter suitable for disposition without oral argument and VACATES

                                  19   the May 21, 2020 hearing. See Civ. L.R. 7-1(b). Having considered the parties’ positions,

                                  20   relevant legal authority, and the record in this case, the Court GRANTS the government’s motion

                                  21   for the following reasons.

                                  22                                         II.   BACKGROUND
                                  23          Lenci filed his complaint on October 10, 2019. ECF No. 1. In it, he sets forth his vision

                                  24   for a better government. He begins with a history of “the law of nature” and then declares

                                  25                  “It is [his] understanding the Constitution and Declaration of
                                                      Independence of the U.S.A. dictates its government to make available
                                  26                  to their citizens the proper: Education, Health Care, Welfare, Security
                                                      to implement ‘We hold these truths to be self-evident, that all me are
                                  27                  created equal, that they are endowed by their Creator with certain
                                                      unalienable Rights, that among these are Life, Liberty and the pursuit
                                  28                  of Happiness…’ to which the Laws of Nature and of Nature’s God
                                          Case 3:19-cv-06526-TSH Document 23 Filed 05/05/20 Page 2 of 7



                                                      entitle them, a decent respect to the opinions of mankind requires that
                                   1                  they should declare the causes which impel them to the separation.”…
                                   2   Compl. ¶ 7 (ellipses in original). Lenci does not identify any causes of action or identify any

                                   3   particular way in which he was allegedly wronged, other than expressing his general unhappiness

                                   4   with the City of San Rafael’s assessment of $7,949.26 in property taxes related to the home he

                                   5   owns in San Rafael, referring to it as “LEGAL SLAVERY.” Id. ¶ 30. Instead, the nine-page,

                                   6   single spaced pleading is devoted to Lenci’s ideas for better government. He alleges that “[a]fter

                                   7   studying all the major religions of the world; the economy of Communism, Democracy,

                                   8   Monarchy, Republic, etc., [he] found out that all of them have some good merit but the United

                                   9   States Constitution and Declaration of Independence is the best.” Id. ¶ 20. Lenci has “selected”

                                  10   and proposes “what [he] believes to be their good merits to form . . . a workable government that

                                  11   will promote peace, security and prosperity in the world.” Id. ¶ 21.

                                  12          Lenci goes on to make some specific suggestions for this “new and better” government,
Northern District of California
 United States District Court




                                  13   including:

                                  14      •   Making “[o]ur God-Creator” “part of this government” (id. ¶ 24);

                                  15      •   Referring to “each human being” “with the title of prince or princess” (id. ¶ 38);

                                  16      •   Providing each household $125,000 to “create a family crest” (id. ¶ 38);

                                  17      •   Implementing a “flat tax,” which taxes consumption and not income (id. ¶¶ 41, 65-69);

                                  18      •   Eliminating property taxes on people’s homes (id. ¶ 70);

                                  19      •   Providing universal health care (id. ¶ 43); and

                                  20      •   Providing pensions to the disabled and elderly (id. ¶¶ 44-45).

                                  21          The government filed the present motion on April 13, 2020. It argues Lenci lacks standing

                                  22   to proceed because he does not identify any way in which he suffered a legally cognizable harm.

                                  23   Mot. at 3. It further argues Lenci fails to identify a single cause of action or the basis of a waiver

                                  24   of sovereign immunity, and therefore fails to state a claim against the United States. Id. As to

                                  25   Lenci’s allegations regarding San Rafael’s property taxes, the government argues the Tax

                                  26   Injunction Act does not permit the Court to consider any such challenges. Id.

                                  27

                                  28
                                                                                          2
                                            Case 3:19-cv-06526-TSH Document 23 Filed 05/05/20 Page 3 of 7




                                   1                                       III.   LEGAL STANDARD
                                   2   A.      Federal Rule of Civil Procedure 12(b)(1)
                                   3           Federal district courts are courts of limited jurisdiction; “[t]hey possess only that power
                                   4   authorized by Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen
                                   5   v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citation omitted). Accordingly, “[i]t
                                   6   is to be presumed that a cause lies outside this limited jurisdiction, and the burden of establishing
                                   7   the contrary rests upon the party asserting jurisdiction.” Id.; Chandler v. State Farm Mut. Auto.
                                   8   Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).
                                   9           Federal Rule of Civil Procedure 12(b)(1) authorizes a party to move to dismiss a lawsuit
                                  10   for lack of subject matter jurisdiction. A jurisdictional challenge may be facial or factual. Safe
                                  11   Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Where the attack is facial, the
                                  12   court determines whether the allegations contained in the complaint are sufficient on their face to
Northern District of California
 United States District Court




                                  13   invoke federal jurisdiction, accepting all material allegations in the complaint as true and
                                  14   construing them in favor of the party asserting jurisdiction. Warth v. Seldin, 422 U.S. 490, 501
                                  15   (1975). Where the attack is factual, however, “the court need not presume the truthfulness of the
                                  16   plaintiff’s allegations.” Safe Air for Everyone, 373 F.3d at 1039. In resolving a factual dispute as
                                  17   to the existence of subject matter jurisdiction, a court may review extrinsic evidence beyond the
                                  18   complaint without converting a motion to dismiss into one for summary judgment. Id.; McCarthy
                                  19   v. United States, 850 F.2d 558, 560 (9th Cir. 1988) (holding that a court “may review any
                                  20   evidence, such as affidavits and testimony, to resolve factual disputes concerning the existence of
                                  21   jurisdiction”).
                                  22   B.      Federal Rule of Civil Procedure 12(b)(6)
                                  23           A complaint must contain a “short and plain statement of the claim showing that the
                                  24   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, to survive a Rule 12(b)(6) motion to
                                  25   dismiss, a complaint must plead “enough facts to state a claim to relief that is plausible on its
                                  26   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility does not mean
                                  27   probability, but it requires “more than a sheer possibility that a defendant has acted unlawfully.”
                                  28   Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009). A complaint must therefore provide a defendant with
                                                                                          3
                                          Case 3:19-cv-06526-TSH Document 23 Filed 05/05/20 Page 4 of 7




                                   1   “fair notice” of the claims against it and the grounds for relief. Twombly, 550 U.S. at 555

                                   2   (quotations and citation omitted); Fed. R. Civ. P. 8(a)(2) (A complaint must contain a “short and

                                   3   plain statement of the claim showing that the pleader is entitled to relief.”). In considering a

                                   4   motion to dismiss, the court accepts factual allegations in the complaint as true and construes the

                                   5   pleadings in the light most favorable to the nonmoving party. Manzarek v. St. Paul Fire & Marine

                                   6   Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

                                   7   However, “the tenet that a court must accept a complaint’s allegations as true is inapplicable to

                                   8   threadbare recitals of a cause of action's elements, supported by mere conclusory statements.”

                                   9   Iqbal, 556 U.S. at 678.

                                  10          If a Rule 12(b)(6) motion is granted, the “court should grant leave to amend even if no

                                  11   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  12   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en
Northern District of California
 United States District Court




                                  13   banc) (citations and quotations omitted). However, a court “may exercise its discretion to deny

                                  14   leave to amend due to ‘undue delay, bad faith or dilatory motive on part of the movant, repeated

                                  15   failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

                                  16   party. . ., [and] futility of amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876,

                                  17   892-93 (9th Cir. 2010) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182

                                  18   (1962)).

                                  19                                            IV.    DISCUSSION
                                  20          Having reviewed Lenci’s allegations, the Court finds he lacks standing to pursue his

                                  21   generalized grievances and suggestions for better government. Standing derives “[f]rom Article

                                  22   III’s limitation of the judicial power to resolving ‘Cases’ and ‘Controversies,’ and the separation-

                                  23   of-powers principles underlying that limitation[.]” Lexmark Int’l, Inc. v. Static Control

                                  24   Components, Inc., 572 U.S. 118, 125 (2014); Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016),

                                  25   as revised (May 24, 2016). “The doctrine limits the category of litigants empowered to maintain a

                                  26   lawsuit in federal court to seek redress for a legal wrong.” Spokeo, 136 S. Ct. at 1547.

                                  27          To establish Article III standing, plaintiff must show: (1) injury in fact, (2) that is fairly

                                  28   traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a
                                                                                          4
                                          Case 3:19-cv-06526-TSH Document 23 Filed 05/05/20 Page 5 of 7




                                   1   favorable judicial decision. Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

                                   2   (1992)). “The plaintiff, as the party invoking federal jurisdiction, bears the burden of establishing

                                   3   these elements.” Id. (citing FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231 (1990)).

                                   4          To establish injury in fact, a plaintiff must show that he suffered “an invasion of a legally

                                   5   protected interest” that is “concrete and particularized” and “actual or imminent, not conjectural or

                                   6   hypothetical.” Lujan, 504 U.S. at 560 (internal quotation marks omitted); Lexmark Int’l, 572 U.S.

                                   7   at 125 (a “plaintiff must have suffered or be imminently threatened with a concrete and

                                   8   particularized ‘injury in fact’ that is fairly traceable to the challenged action of the defendant and

                                   9   likely to be redressed by a favorable judicial decision.”). “An allegation that an individual has a

                                  10   right to a particular kind of government conduct and that the government has violated that right by

                                  11   acting differently cannot alone satisfy the requirements of Article III standing.” Duran v. Lollis,

                                  12   2019 WL 691203, at *3 (E.D. Cal. Feb. 19, 2019) (citing Allen v. Wright, 468 U.S. 737, 754
Northern District of California
 United States District Court




                                  13   (1984)).

                                  14          Lenci’s complaint, which asks the Court to “establish a new and better Republic” presents

                                  15   only a generalized grievance. “The Supreme Court has repeatedly refused to recognize a

                                  16   generalized grievance against allegedly illegal government conduct as sufficient to confer

                                  17   standing.” Carroll v. Nakatani, 342 F.3d 934, 940 (9th Cir. 2003). Courts are to refrain “from

                                  18   adjudicating ‘abstract questions of wide public significance’ which amount to ‘generalized

                                  19   grievances,’ pervasively shared and most appropriately addressed in the representative branches.”

                                  20   Valley Forge Christian Coll. v. Americans United for Separation of Church & State, Inc., 454

                                  21   U.S. 464, 473 (1982). While Lenci appears to have noble intentions in bringing his complaint,

                                  22   “[f]ederal courts are not publicly funded forums to vent public grievances.” Duran, 2019 WL

                                  23   691203, at *4 (citing Valley Forge, 454 U.S. at 475). Therefore, Lenci must allege “a distinct and

                                  24   palpable injury to himself” to have standing to bring suit. Warth, 422 U.S. at 501.

                                  25          To the extent Lenci brings specific allegations regarding his property tax payments to San

                                  26   Rafael, the Tax Injunction Act makes it clear that the Court lacks jurisdiction to consider such a

                                  27   grievance. The Act provides that “[t]he district courts shall not enjoin, suspend or restrain the

                                  28   assessment, levy or collection of any tax under State law where a plain, speedy and efficient
                                                                                          5
                                           Case 3:19-cv-06526-TSH Document 23 Filed 05/05/20 Page 6 of 7




                                   1   remedy may be had in the courts of such State.” 28 U.S.C. § 1341. Property tax challenges “fall

                                   2   squarely within the bar raised by the Tax Injunction Act.” See, e.g., Ou-Young v. Stone, 2020 WL

                                   3   1288450, at *4 (N.D. Cal. Mar. 18, 2020). Accordingly, neither Lenci’s generalized vision for “a

                                   4   new and better Republic” nor his dissatisfaction regarding his property taxes may be advanced in

                                   5   this litigation.

                                   6            For these reasons, the Court finds it lacks jurisdiction over Lenci’s claims and they must be

                                   7   dismissed. The Court therefore must decide whether leave to amend is warranted. Leave

                                   8   ordinarily must be granted unless one or more of the following factors is present: (1) undue delay,

                                   9   (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies by amendment, (4) undue

                                  10   prejudice to the opposing party, and (5) futility of amendment. Carvalho, 629 F.3d at 892-93.

                                  11   The first four factors do not appear to be at issue in this case because the government’s motion is

                                  12   directed to the original complaint and there is no indication Lenci brings his complaint in bad
Northern District of California
 United States District Court




                                  13   faith. As to futility of amendment, Lenci cannot bring generalized claims against the government

                                  14   for “a new and better Republic,” and his specific allegations regarding property taxes are barred by

                                  15   the Tax Injunction Act, but in reviewing a pro se complaint, the Court is to liberally construe the

                                  16   pleadings and accept as true all factual allegations contained in the complaint. Erickson, 551 U.S.

                                  17   at 94.

                                  18            Given this liberal pleading standard, the Court finds it appropriate to give Lenci an

                                  19   opportunity to amend his complaint. However, the Court advises Lenci that he must demonstrate

                                  20   a basis for federal subject matter jurisdiction. Further, in order to comply with Rule 8’s pleading

                                  21   requirement, Lenci must state as clearly as possible the facts giving rise to the complaint and

                                  22   explain why each named defendant is being sued by making specific factual allegations that

                                  23   connect each defendant with the alleged wrongdoing. He must also allege separate causes of

                                  24   action, state a constitutional or statutory basis for each cause of action, and allege facts showing

                                  25   each defendant’s wrongful acts alleged in each cause of action, as well as his harm or injury.

                                  26            Finally, the Court advises Lenci that, unless it has expressly waived its sovereign

                                  27   immunity, the United States and its agencies are immune from suit. Federal Deposit Ins. Corp. v.

                                  28   Meyer, 510 U.S. 471, 474 (1994) (citations omitted). A “waiver of sovereign immunity must be
                                                                                          6
                                          Case 3:19-cv-06526-TSH Document 23 Filed 05/05/20 Page 7 of 7




                                   1   unequivocally expressed in statutory text,” and the waiver must be “clearly evident from the

                                   2   language of the statute.” FAA v. Cooper, 566 U.S. 284, 290 (2012) (internal quotation marks

                                   3   omitted). Absent an express waiver of sovereign immunity, federal courts lack subject matter

                                   4   jurisdiction over cases against the United States and its agencies. FDIC, 510 U.S. at 475. Thus, if

                                   5   Lenci chooses to amend his complaint, he must establish that the government has waived its

                                   6   sovereign immunity for any claim(s) he seeks to bring against it.

                                   7                                           V.    CONCLUSION
                                   8          For the reasons stated above, the Court GRANTS the government’s motion to dismiss

                                   9   WITH LEAVE TO AMEND. Lenci shall file any amended complaint within 28 days of this

                                  10   order. Lenci is warned that if he fails to timely file an amended complaint, this action will likely

                                  11   be dismissed on the grounds set forth above and/or for failure to diligently prosecute.

                                  12          Lenci may wish to seek assistance from the Legal Help Center, a free service offered by
Northern District of California
 United States District Court




                                  13   the Justice & Diversity Center of the Bar Association of San Francisco, by calling 415-782-8982.

                                  14   At the Legal Help Center, you will be able to speak with an attorney who may be able to provide

                                  15   basic legal help but not representation. More information is available at

                                  16   http://cand.uscourts.gov/helpcentersf. Lenci may also wish to obtain a copy of the district court’s

                                  17   Handbook for Litigants Without a Lawyer. It provides instructions on how to proceed at every

                                  18   stage of your case, including discovery, motions, and trial. The handbook is available online at:

                                  19   http://cand.uscourts.gov/prosehandbook.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: May 5, 2020

                                  23
                                                                                                    THOMAS S. HIXSON
                                  24                                                                United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         7
